Case 2:13-cv-14695-MFL-LJM ECF No. 340 filed 07/23/20        PageID.13149     Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

              Petitioner,
                                                      Case No. 13-cv-14695
 v.                                                   Hon. Matthew F. Leitman

 CARMEN D. PALMER,

           Respondent.
 __________________________________________________________________/

                        ORDER ON PENDING MOTIONS

       On July 22, 2020, the Court held an on-the-record status conference in this

 action to discuss several filings by David Moffitt, one of the attorneys for Petitioner

 Omar Rashad Pouncy.

       With respect to the motion to permit Pouncy to appear via video during the

 upcoming July 30, 2020, hearing (see Mot., ECF No. 332), for the reasons stated on

 the record during the status conference, the motion is GRANTED IN PART AND

 DENIED IN PART. Pouncy shall be allowed to view and listen to the hearing

 contemptuously. The motion is DENIED in all other respects, including Pouncy’s

 request to be able to communicate with his counsel during the hearing.

       With respect to the motion for reconsideration of the Court’s 2015 decision

 denying Pouncy’s motion for summary judgment on his public trial claim (see Mot.,

 ECF No. 330), the motion is DENIED. For all of the reasons stated on the record

                                           1
Case 2:13-cv-14695-MFL-LJM ECF No. 340 filed 07/23/20          PageID.13150     Page 2 of 4




 during the status conference, the Court concludes that there was no good-faith basis

 to file that motion. In the motion, Pouncy argues that the Court erred when it (1)

 applied AEDPA deference to the 2008 Michigan Court of Appeals’ decision denying

 his public trial claim and (2) failed to review the public trial claim de novo. (See id.,

 PageID.12689-12690.)       Those contentions are directly contrary to Pouncy’s

 previous arguments to this Court. Indeed, he specifically told the Court that it should

 apply AEDPA deference to the 2008 Michigan Court of Appeals’ decision denying

 his public trial claim. (See 6/17/2015 Hr’g Tr., ECF No. 57, PageID. 6307.1) And

 he previously argued that his public trial claim was subject to review under

 AEDPA’s strictures and standards. (See, e.g., Mot. for Summ. J., ECF No. 33,

 PageID.5947-5948, in which Pouncy applied AEDPA’s standards to his public trial



 1
  At that hearing, the Court had the following colloquy with Pouncy’s counsel Mr.
 Moffitt:

              THE COURT: What the Michigan Court of Appeals said
              on this issue is Pouncy raised in his supplemental or pro
              se brief, they reviewed it. It lacks merit. So the first thing
              is, you would agree with me that the Michigan Court of
              Appeals addressed the merits of Mr. Pouncey's public
              trial claim?

              MR. MOFFITT: Absolutely, Your Honor.

              THE COURT: So you'd agree with me that their denial of
              that claim receives deference.

              MR. MOFFITT: Yes, Your Honor.

                                            2
Case 2:13-cv-14695-MFL-LJM ECF No. 340 filed 07/23/20        PageID.13151    Page 3 of 4




 claim; and Mot. for Reconsideration, ECF No. 60, PageID.6432-6433, in which

 Pouncy argued that, since his public trial claim was subject to AEDPA, the Court

 could not consider decisions from the circuit courts of appeals). Those arguments

 cannot be reconciled with his current argument that the claim is not subject to review

 under AEDPA and that Court should have reviewed the claim de novo. More

 importantly, Pouncy cannot show that the Court committed a “palpable” error when

 it applied the AEDPA standard that he asked the Court to apply. E.D. Mich. Local

 Rule 7.1(h)(3). The Court therefore DENIES the motion for reconsideration.

         The two other recent filings by Moffitt – a motion to enforce judicial

 admissions (see Mot., ECF No. 331) and a motion to preclude reliance on certain

 documents (see Mot., ECF No. 339) – are likewise improper, and the Court therefore

 TERMINATES those motions. For the reasons explained on the record, these

 filings violate the Court’s prior order prohibiting duplicative filings by Pouncy’s

 attorneys. (See Order, ECF No. 274.) These filings are in the nature of a reply to

 Respondent’s most recent supplemental brief, and Aaron Katz, another of Pouncy’s

 attorneys, has already filed a comprehensive reply to that brief. (See Resp., ECF No.

 335.)

         Finally, as further explained on the record, Pouncy’s 238-page pro per reply

 brief (see Pro Per Reply, ECF No. 336) likewise violates the prior order of this Court

 prohibiting Pouncy from filing his own pleadings and briefs because he is



                                           3
Case 2:13-cv-14695-MFL-LJM ECF No. 340 filed 07/23/20       PageID.13152    Page 4 of 4




 represented by counsel – exceptionally competent counsel. (See Order, ECF No.

 274, PageID.11914.) As noted above, attorney Katz has filed a comprehensive reply

 to Respondent’s final brief, and the Court shall look to Katz’s reply – and solely to

 that reply – for Pouncy’s reply arguments.

       Accordingly, for the reasons stated above, and the reasons stated on the record

 during the status conference, the Court will exclude from consideration Pouncy’s

 motions (ECF Nos. 330, 331, and 339) and his pro per reply brief (ECF No. 336).

 Respondent need not file a response to any of those motions nor will the Court

 require Respondent to address any of the arguments in the motions or in Pouncy’s

 pro per reply.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
 Dated: July 23, 2020                   UNITED STATES DISTRICT JUDGE


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on July 23, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          4
